The transcript herein having been filed November 26, 1909, and it appearing that the cause was regularly placed upon the January calendar, and on January 24, 1910, duly called for hearing, and appellant not appearing, and the time for filing points and authorities having expired and no points and authorities having been filed in support of the appeal,
It is, therefore, ordered that the judgment and orders appealed from be and the same are affirmed, as provided in section 1253 of the Penal Code. *Page 543